Citation Nr: 0110633	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  98-16 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for Guillain-Barre syndrome and if so, whether 
service connection may be granted.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in June 1998 in which the RO concluded the veteran 
had not reopened the previously denied claim of entitlement 
to service connection for Guillain-Barre Syndrome.  


FINDINGS OF FACT

1.  Service connection for Guillain-Barre Syndrome was denied 
by the RO in June 1995.  The veteran did not perfect an 
appeal that determination and it became final. 

2.  Evidence added to the record since the June 1995 rating 
decision is so significant it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

The evidence received since the RO's June 1995 decision, 
which denied service connection for Guillain-Barre Syndrome, 
is new and material, and the veteran's claim has been 
reopened. 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 111 (West 1991 & Supp.2000).  In 
addition organic diseases of the nervous system, when 
manifest to a degree of 10 percent or more within one year 
after the veteran's military service ended, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).

The evidence of record at the time of the June 1995 decision 
by the RO is briefly summarized.  The service medical records 
reflect no complaint or finding diagnostic of Guillain-Barre 
Syndrome.  Medical records dated after service show that in 
May 1972 he underwent an appendectomy, and Guillain-Barre 
Syndrome was diagnosed.  A VA examination was conducted in 
August 1972.  At that time the diagnosis was Guillain-Barre 
Syndrome. 

Service connection was denied for Guillain-Barre Syndrome by 
the RO in September 1972.  At that time the RO determined 
that Guillain-Barre Syndrome was an acute condition and that 
the permanency of the veteran's condition was not shown.  The 
veteran did not appeal that decision.  

Subsequently received were VA outpatient records showing 
treatment form 1972 to 1973.  An October 1973 report contains 
an impression of Guillain-Barre residuals.
In April 1976 the RO denied service connection for Guillain-
Barre Syndrome.  At that time it was determined new and 
material evidence was not submitted to show that disability 
was incurred in or aggravated by service.  He was notified of 
that decision and of his appellate rights.  He did not appeal 
that determination.

In December 1978 the veteran attempted to reopen his claim by 
asserting he was exposed to defoliants in service, and that 
such exposure caused his Guillain-Barre Syndrome.  In April 
1980, the RO indicated that exposure to defoliants was 
presumed but that there was no evidence of any relationship 
between exposure and the veteran's current disability.  He 
was notified of that decision and of his appellate rights.  
He did not appeal that determination.  He was notified of 
that decision and of his appellate rights.  He did not appeal 
that determination.

In a memorandum from his representative dated in December 
1984 it was asserted that the veteran's Guillain-Barre 
Syndrome may have been adjunctive to, or a manifestation of, 
the concurrently existing gentito-urinary infection and that 
the gentito-urinary infection may have been incurred on 
active duty.  In a December 1984 rating decision, service 
connection was denied.  He was notified of that decision and 
of his appellate rights.  He did not appeal that 
determination.

In August 1993 the veteran claimed service connection for 
Guillain-Barre Syndrome, which he asserted he had since 1971 
as the result of exposure to Agent Orange.  That claim was 
again denied in April 1994.  He was notified of that decision 
and of his appellate rights.  He did not appeal that 
determination.

Subsequently received were VA medical records covering the 
period from 1992 to 1995 showing the presence of several 
disorders, including Guillain-Barre Syndrome.  In June 1995 
the RO denied the veteran's claim on the basis that new and 
material evidence had not been submitted. evidence submitted 
was duplicative.  He expressed disagreement with that 
determination and was provided a Statement of the Case 
addressing it, but did not file a substantive appeal.  

The veteran did not perfect his appeal of the June 1995 
decision and as such the determination is final.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991).  However, the veteran may 
reopen his claim by the submission of new and material 
evidence. 38 C.F.R. § 3.156(a) (2000).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999). The evidence 
received subsequent to the last final decision is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995). 

A hearing was held before a hearing officer at the RO in 
February 1999.  He testified that in the middle part of his 
tour in Vietnam he experienced symptoms such as tingling, an 
itchy feeling and feeling like his skin was crawling, his 
eyes were burning, and he sometimes had trouble breathing.  
He also reported having had dysentery, and sore throats.  His 
symptoms came and went, and sometimes he sought treatment.  
He did not mention the symptoms when he was separated from 
service, and continued to have them.  He reported that after 
service he had trouble getting up from a seated position, and 
dropped things.  In late 1970 he sought treatment from Dr. 
B., who is now deceased.  Dr. B. and Dr. P. performed an 
appendectomy, and afterwards the veteran had a total collapse 
and was diagnosed with Guillain-Barre Syndrome in 1972.  He 
received treatment for the disease from VA, and now is able 
to walk with a cane. 

In April 1999 the veteran submitted a December 1997 
electromyogram report from S. M., M.D., which is to the 
effect that axonopathic motor peripheral neuropathy of all 
extremities was detected, severe in the lower extremities; 
nonspecific regarding etiology, but could represent chronic 
axonopathic changes secondary to remote Guillain-Barre 
Syndrome.  Also submitted was a letter from J. J. K., M.D., 
dated in February 1998, who stated that if the veteran had 
Guillain-Barre Syndrome, it is a transient neuropathy and it 
may be that the veteran had some type of transient neuropathy 
with incomplete recovery. 

In September 2000 a videoconference hearing was held before 
the undersigned member of the Board.  The veteran and his 
spouse testified.  He explained that he began experiencing 
symptoms of Guillain-Barre Syndrome right after basic 
training, but did not really receive treatment for them in 
service.  He had the symptoms for more than one year 
following service, then sought treatment from a private 
physician.  His wife noted his symptoms.  

The veteran reported his symptoms have gotten worse over the 
years, but he did not seek treatment right away because he 
thought they were left over from "Agent Orange."  He added 
that he believed his Social Security disability benefits were 
based, at least in part, on the impairment caused by his 
Guillain-Barre Syndrome. 

Analysis

Since the June 1995 decision, the veteran has submitted a 
report from Dr. M. which indicates that that veteran had 
axonopathic motor peripheral neuropathy of all extremities, 
which could represent chronic axonopathic changes secondary 
to remote Guillain-Barre Syndrome.  Also submitted was a 
letter dated in February 1998 from Dr. K that suggested the 
veteran may have Guillain-Barre, that Guillain-Barre is a 
transient neuropathy, that he may have had an incomplete 
recovery, and that he may be qualified for some type of VA 
benefits.  The Board finds that this new evidence tends to 
show that there may chronic residuals from the Guillain-Barre 
syndrome.  The Board finds that this new evidence and is so 
significant it must be considered in order to fairly decide 
the merits of this claim of entitlement to service connection 
for Guillain-Barre Syndrome.  38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for Guillain-Barre 
Syndrome is reopened. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Following a VA examination in August 1972, the examiner 
rendered an opinion that the onset of Guillain-Barre Syndrome 
occurred during active duty.  The veteran has submitted 
private medical evidence indicating that the may be residuals 
of Guillain-Barre Syndrome.  The Board is of the opinion that 
additional development is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for disability in issue since 
his separation from active duty which have 
not been previously submitted.


2.  It is requested that the RO obtain all 
current treatment records from the VA 
medical facility in North Little Rock, 
Arkansas.  

3.  A VA examination should be conducted 
by a neurologist in order to determine, to 
the extent possible, the nature, severity, 
and etiology of any neurological disorder, 
to include Guillain-Barre Syndrome.  The 
claims folder and a copy of this Remand 
are to be furnished to the examiner in 
conjunction with the examination and the 
examiner is requested to note in the 
report that the veteran's records have 
been reviewed.  All testing deemed 
necessary should be performed.  It is 
requested that the diagnosis specify 
whether the veteran has Guillain-Barre 
Syndrome or any residuals.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any neurological 
disorder diagnosed, to include Guillain-
Barre Syndrome, is related to service.  If 
no, whether an organic disease of the 
nervous system was manifested within one 
year after service.  A complete rationale 
for any opinion expressed should be 
included in the examination report.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  Thereafter the RO should re-
adjudicate the issue in appellate status 
on a de novo basis.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



